DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yumoto et al. (JP 2018-001208 A; listed in the IDS filed 2 November 2020; using Applicant’s provided English translation; hereinafter “Yumoto”), in view of Wilhelm (US 4,169,498).
Regarding claim 1, Yumoto teaches a secondary cooling device (see Fig. 2) for continuous casting that is configured to cool a slab (slab 4, see Fig. 2), which is sent in a casting direction (see casting direction DC arrow in Fig. 2), by spraying cooling water to a slab surface (cooling water W to the slab surface 41, see Fig. 2; [0018]), the secondary cooling device comprising:
a plurality of rolls disposed side by side in a vertical direction along the casting direction (rolls 2, see Fig. 2; [0017]); and
a spray nozzle configured to spray the cooling water to the slab surface from between the plurality of rolls (injection nozzle 3 for spraying cooling water W onto slab surface 41, see Fig. 2; [0017]-[0018]),
	wherein the spray nozzle is provided such that
a cooling water spray axis of the spray nozzle is inclined with respect to a major axis direction of a spray range of the cooling water on the slab surface (see Figs. 2 and 3),
a center of the spray range is positioned above a middle position between a contact position between the roll that is present above the spray nozzle and the slab surface and a contact position between the roll that is present below the spray nozzle and the slab surface (see Figs. 2 and 3, and [0018]).

Wilhelm teaches a secondary cooling device in which a major axis of the spray range is rotated upward around an axis line that is a perpendicular line to the slab surface from the spray nozzle (see Fig. 3 and 7:32-59). This allows for complete encompassment of the sprayed areas of the strand 6 by non-sprayed areas and consequently to an optimum stress peak equalization between the two areas, without a strand surface area not being sprayed during the traversal of a nozzle plane. Moreover, disturbances and obstructions in the formation of the spray fields or areas as they occur with the overlappings are eliminated by the rotation of the nozzle spray areas. A uniform intensity of the cooling is thereby assured even in the areas in which an attenuation would normally be expected on the basis of the spray pattern of the nozzles (see 7:32-59).
In view of Wilhelm’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Yumoto to include wherein a major axis of the spray range is rotated upward around an axis line that is a perpendicular line to the slab surface from the spray nozzle, as taught by Wilhelm, because it helps to provide a uniform intensity of the cooling.

Regarding claim 2, the combination of Yumoto and Wilhelm teaches wherein the spray nozzle is provided such that
the cooling water spray axis is inclined at 30° to 40° with respect to the major axis direction of the spray range of the cooling water on the slab surface (Yumoto: see 
the major axis of the spray range is rotated by 5° to 15° upward around the axis line that is the perpendicular line to the slab surface from the spray nozzle (Wilhelm: the angle of rotation may amount to between 5° and 35°; see 6:30-53).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05(I).

Regarding claim 3, Yumoto teaches a secondary cooling method for continuous casting, the secondary cooling method comprising:
a step of cooling a slab (slab 4, see Fig. 2) by spraying cooling water to a slab surface from a spray nozzle (injection nozzle 3 injects cooling water W onto the slab surface 41, see Fig. 2; [0017]) disposed between a plurality of rolls disposed side by side in a vertical direction along a casting direction (see Fig. 2 - casting direction indicated by arrow DC in Fig. 2),
	wherein a cooling water spray axis of the spray nozzle is inclined with respect to a major axis direction of a spray range of the cooling water on the slab surface (see Figs. 2 and 3), and
a center of the spray range is positioned above a middle position between a contact position between the roll that is present above the spray nozzle and the slab surface and a contact position between the roll that is present below the spray nozzle and the slab surface (see Figs. 2 and 3, and [0018]).

Wilhelm teaches a secondary cooling device in which a major axis of the spray range is rotated upward around an axis line that is a perpendicular line to the slab surface from the spray nozzle (see Fig. 3 and 7:32-59). This allows for complete encompassment of the sprayed areas of the strand 6 by non-sprayed areas and consequently to an optimum stress peak equalization between the two areas, without a strand surface area not being sprayed during the traversal of a nozzle plane. Moreover, disturbances and obstructions in the formation of the spray fields or areas as they occur with the overlappings are eliminated by the rotation of the nozzle spray areas. A uniform intensity of the cooling is thereby assured even in the areas in which an attenuation would normally be expected on the basis of the spray pattern of the nozzles (see 7:32-59).
In view of Wilhelm’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Yumoto to include wherein a major axis of the spray range is rotated upward around an axis line that is a perpendicular line to the slab surface from the spray nozzle, as taught by Wilhelm, because it helps to provide a uniform intensity of the cooling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


11 September 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735